Citation Nr: 0734238	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-39 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1965 to February 1973.  
The veteran died in 
February 2005.  The appellant is his widow.  

 This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision.  In April 2007, the 
veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in February 2005 and the death certificate 
listed the immediate cause of his death as aspiration 
pneumonia, due to cerebrovascular accident, due to coronary 
artery disease.  Other significant conditions contributing to 
death but not resulting in the underlying causes were 
diabetes mellitus type II and hypertension.  At the time of 
his death, he was not service-connected for any of those 
disabilities.  

The appellant specifically contends that the veteran's 
diabetes mellitus and hypertension was due to exposure to 
cleaning supplies while in service.  

The veteran's Form DD 214 notes that he had active service 
from July 1965 to February 1973 with service in Germany from 
August 1966 to July 1969 and from February 1971 to February 
1973.  He was a nuclear weapons maintenance specialist.  
Service records include a Record of Occupational Exposure to 
Ionizing Radiation form which showed that the veteran was 
tested for exposure regularly from January 1970 to September 
1970.  Each test result reading showed "0" dose for the 
specified period.    

Two medical opinions suggest a nexus between the veteran's 
diabetes mellitus and service.  A September 2003 letter from 
R. Mayberry, M.D. noted that the veteran gave a history of 
chemical exposure to Trichloroethylene, Technetium, and 
Dioxin used in cleaning materials while in service, the 
exposure of which was as likely as not contributing to his 
contraction of diabetes mellitus.  A December 2003 letter 
from D. G. Johnson, M.D. noted that he treated the veteran 
for his diabetes mellitus and it was as likely as not that 
the chemical exposure in service caused his disability.  
There is no documentation in the service records that the 
veteran was exposed to chemicals as part of his duties in 
service.  

Further development is necessary to determine whether the 
veteran was exposed to chemicals in service, specifically, 
Trichloroethylene, Technetium, and/or Dioxin.  

Accordingly, the case is REMANDED for the following action:

1.	An appropriate official at the RO 
should contact the service department 
or other appropriate authority to 
determine the likelihood that the 
veteran, given his military 
occupational specialty as a nuclear 
weapons maintenance specialist, was 
exposed to Trichloroethylene, 
Technetium, Dioxin, and/or other 
chemicals while performing his military 
duties, and if so, the extent of the 
exposure should be indicated.  Copies 
of the veteran's DD Forms 214, 1141 and 
other personnel records in the claims 
folder should be attached to the 
request.  

2.	After completing the requested action, 
the RO should readjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains 
denied, the RO must furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford her the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

